Citation Nr: 1710338	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  12-11 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, type II (hereinafter referred to as diabetes).

 2. Entitlement to service connection for hypertension, claimed as secondary to diabetes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

A. Ali, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2015 and March 2016, the Board remanded the case in order to provide the Veteran with a videoconference hearing. In November 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge. A transcript of the proceeding is in the record. 


FINDINGS OF FACT

1. The claim for service connection for hypertension, secondary to diabetes was denied in a June 2005 rating decision. The Veteran did not submit new and material evidence within one year of the notification of this decision in July 2005 or initiate an appeal. The decision became final.

2. Evidence added to the record since the June 2005 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension, claimed as secondary to diabetes.

3. The Veteran's hypertension is aggravated by his service-connected diabetes disability.



CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, secondary to diabetes. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

2. The criteria for service connection for hypertension, secondary to diabetes has been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim to reopen a claim of service connection for hypertension, secondary to diabetes.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

II. New and Material Evidence

The Veteran seeks to reopen the previously denied claim of service connection for hypertension that he maintains is secondary to his diabetes. 

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380  (Fed. Cir. 1996). 

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). 

In June 2005, the Veteran's original claim seeking service connection for hypertension associated with diabetes was denied. He was notified of this decision in July 2005. The Veteran's claim of hypertension, secondary to diabetes was denied because there was no evidence of a diagnosis of diabetes that was related to service and no records to show that the Veteran's hypertension was incurred in or caused by military service. The Veteran did not submit new and material evidence or file a timely substantive appeal within one year of the July 2005 notification. As such, the June 2005 rating decision became final. 38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103.

In a February 2013 rating decision, the Veteran was service connected for diabetes.

The Board concludes that newly submitted medical evidence raises a reasonable possibility of substantiating the Veteran's claim. In a June 2011 VA examination, a VA opinion provider opined that the Veteran's hypertension was "at least as likely as not permanently aggravated by Type II Diabetes Mellitus since the onset of Type II Diabetes Mellitus." As such, this newly submitted medical evidence satisfies the low threshold requirement for new and material evidence. See Shade, supra. Accordingly, the Board finds that new and material evidence sufficient to reopen the claim for service connection for hypertension secondary to diabetes has been received, and the claim is reopened.

III. Service Connection 

The Veteran contends that his hypertension is aggravated by his service-connected diabetes. 

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). To substantiate a secondary service connection claim, the Veteran must show: (1) a present disability (for which service connection is sought); (2) a service-connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. If the preponderance of the evidence is against the claim, the claim is to be denied. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In June 2011, based on a review of the record, the VA opinion provider diagnosed the Veteran with hypertension and indicated that it is less likely as not caused by or due to diabetes. However, the VA opinion provider opined that the Veteran's hypertension is at least as likely as not permanently aggravated by diabetes. The VA opinion provider's rationale was based on the Veteran's testimony, physical examination, tests, records and medical literature.  She also noted that medical literature documents that diabetes aggravates hypertension.

As this opinion is based on the Veteran's records and his statements and is supported by a rationale, it is highly probative.  The VA opinion provider's statements are persuasive, and the appeal seeking service connection for hypertension, as aggravated by his service-connected diabetes, is granted.

In granting service connection on an aggravation basis, the Board notes that VA will not concede aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence.  38 C.F.R. § 3.310(b). In his VA treatment records, there is included a December 1997 medical record of hypertension treatment from the VA Medical Center in Iron Mountain North Carolina as well as January 2005 VA records of treatment prior to the diagnosis of diabetes mellitus.  The Board finds that this evidence constitutes medical evidence establishing the baseline level of severity of hypertension before the onset of aggravation due to diabetes.  Aggravation of the Veteran's hypertension has therefore been established consistent with the applicable regulation.



ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for hypertension, secondary to diabetes is reopened. 

Entitlement to service connection for hypertension, aggravated by service-connected diabetes is granted.




____________________________________________
M.C. Graham
Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


